Citation Nr: 0840444	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an earlier effective date for the award of 
nonservice-connected disability pension, to include aid and 
attendance benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the RO granted 
nonservice-connected disability pension, to include aid and 
attendance benefits, effective April 28, 2006.  The veteran's 
son filed a notice of disagreement (NOD) with the effective 
date in November 2006.  The RO notified the veteran in a 
November 2006 letter that it would not accept the veteran's 
son's November 2006 NOD as it was improperly signed.  The 
veteran then filed a NOD with the assigned effective date in 
December 2006.  A statement of the case (SOC) was issued in 
February 2007.  The veteran's son filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2007.  The RO notified the veteran in a May 2007 
letter that it would not accept the veteran's son's VA Form 
9, as it was improperly signed.  The veteran filed a 
substantive appeal (via a VA Form 9) in May 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On April 28, 2006, the RO received the veteran's initial 
claim for nonservice-connected disability pension, to include 
aid and attendance benefits.

3.  The record contains no statement or communication from 
the veteran, prior to April 28, 2006, that constitutes a 
pending claim for nonservice-connected disability pension, to 
include aid and attendance benefits.





CONCLUSION OF LAW

The claim for an effective date earlier than April 28, 2006, 
for the award of nonservice-connected disability pension, to 
include aid and attendance benefits, is without legal merit.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the present appeal, the February 2007 SOC included 
citation to the provisions of 38 C.F.R. § 3.400 and 
discussion of the legal authority governing effective dates..  
Moreover, the veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date for the grant of nonservice-
connected disability pension to include aid and attendance 
benefits.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As explained below, the claim for an earlier effective date 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002). 





II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002). 


Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007). 

38 C.F.R. § 3.401 provides a specific rule governing the 
effective date of an award of aid and attendance benefits.  
That regulation specifies that the effective date for an 
award of special monthly pension for aid and attendance is 
limited to the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The only exception 
applies when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim.
A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

In short, a claim must be filed in order for any type of 
benefit to accrue or be paid.  38 U.S.C.A. § 5101(a).  See 
also, Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for 
nonservice-connected disability pension to include aid and 
attendance benefits on April 28, 2006.  The date stamp on the 
claim is April 26, 2008.  In a June 2006 rating decision, the 
RO subsequently granted nonservice-connected disability 
pension, to include aid and attendance benefits, effective 
April 28, 2006 (the date of receipt of the veteran's claim). 

In December 2006 and February 2007 letters, the veteran's 
son, who holds the veteran's power of attorney (POA), stated 
that the veteran was admitted to the Long Island State 
Veterans Home (LISVH) on May 23, 2005 with the diagnosis of 
Alzheimer's disease.  The veteran's son stated that in the 
weeks following the admission, the veteran's family submitted 
applications for Medicaid assistance and other documentation 
that requested help paying for the veteran's care.  The 
veteran's son stated that at this time they were informed 
that the veteran might be entitled to veterans' benefits and 
were directed to meet with a benefits representative.  The 
veteran's son stated that, during  a meeting with the 
representative, they were informed that an application for VA 
benefits was not appropriate at this time.  The veteran's son 
contends that the VA benefits representative provided them 
with misinformation and that the effective date for the grant 
of nonservice-connected disability pension to include aid and 
attendance benefits should be May 23, 2005, the date that the 
veteran was admitted to LISVH.  

Unfortunately, the Board finds that none of the assertions 
advanced on the veteran's behalf provides a basis for the 
benefit sought. 

While it is unfortunate that the veteran and his son may not 
have learned about possible VA benefits to which the veteran 
might have been entitled until 2006, every claimant for VA 
benefits is charged with knowledge of the laws and 
regulations governing VA benefits, and it is incumbent upon 
the claimant to file a claim for the benefits he seeks.  The 
United States Court of Appeals for Veterans Claims, citing to 
an opinion from the United States Supreme Court, has held 
that everyone dealing with the Government is charged with 
knowledge of Federal statute and agency regulations.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991). Furthermore, VA 
is under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194,  (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

As for assertion of the veteran's son that a benefits 
representative provided them with misinformation regarding 
applications for benefits, this argument also does not 
provide a basis for allowance of the claim.  Indeed, the 
appellant has not cited and the Board cannot identify any 
statutory or regulatory authority that would permit the Board 
to award earlier effective dates on this basis.  In other 
words, even if everything the veteran's son says is true, the 
law does not permit the award of earlier effective dates on 
these facts.  No statute, regulation or binding court 
precedent allows for "equitable tolling" of a period for 
filing an initial claim for VA benefits.  In Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004), the United States 
Court of Appeals for the Federal Circuit held that, in 
certain circumstances, "mental illness may justify the 
tolling of [38 U.S.C. § ] 7266(a)'s 120-day period for 
appeal." Barrett, 363 F.3d at 1320.  However, the and the 
holding in Barrett applies to an appeal period, not an 
initial request for VA benefits.  See Hunt v. Nicholson, 20 
Vet. App. 319 (2006) (extending the doctrine of equitable 
tolling to the filing of a substantive appeal, or VA Form 9).

The fact remains that, in this case, there is no document 
that can be construed as a claim for nonservice-connected 
disability pension, to include aid and attendance benefits, 
associated with the claims file prior to April 28, 2006.  
Specifically, the May 23, 2005 admission record from the 
LISVH did not identify the benefit sought or indicate an 
intent to apply for benefits; it merely indicated that the 
veteran was admitted to the LISVH.  As such, this document 
cannot serve as an informal claim for the benefits ultimately 
awarded.  See 38 C.F.R. § 3.155(a).  [Parenthetically, the 
Board notes that, in any event, a medical record can only be 
accepted as a claim for increase (for benefits already 
awarded) or as  a claim to reopen in connection with benefits 
previously denied.  See 38 U.S.C.A. § 3.157(a),(b).]

Here, the first document that can clearly be construed as a 
claim for the benefit sought was one date-stamped as received 
at the RO on April 28, 2006.  In this letter, the veteran 
specifically requested that he receive nonservice-connected 
pension at the aid and attendance rate.  The record does not 
reflect any communication from the appellant to VA prior to 
that date which can be construed as a claim for pension 
benefits.  As such, there is no legal basis for granting 
nonservice-connected disability pension, to include aid and 
attendance benefits, prior to this date.  Rather, the 
governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than that 
assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the award of 
nonservice-connected disability pension, to include aid and 
attendance benefits, earlier than April 28, 2006, is 
assignable, the claim for an earlier effective date must be 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Moreover, while the Board sympathizes with the veteran and 
his son's position, the Board is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992). 




ORDER


An effective date earlier than April 28, 2006, for the award 
of nonservice-connected disability pension, to include aid 
and attendance benefits, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


